Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.2 TERMINATION AGREEMENT This TERMINATION AGREEMENT (the  Termination Agreement ) is made this 22nd day of February, 2007 (the  Effective Date ), by and among PainCare Acquisition Company XXI, Inc., a Florida corporation ( PainCare Sub ), PainCare Holdings, Inc., a Florida corporation ( PainCare ), Centeno Schultz, Inc., a Colorado corporation ( New Practice ), Christopher J. Centeno, M.D., P.C., a Colorado professional corporation ( Original Practice ), Christopher J.
